Citation Nr: 1124584	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  09-29 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an inguinal hernia.

2.  Entitlement to an initial disability rating in excess of 60 percent for asthma.


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from separate rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran's appeal in this case is taken from his timely July 2008 Notice of Disagreement, which was filed in response to an August 2007 rating decision which granted service connection for asthma and assigned an initial disability rating of 60 percent, effective May 22, 2006, and to a February 2008 rating decision which denied service connection for an inguinal hernia.

The Veteran's Notice of Disagreement also preserved his appeal as to the issues of entitlement to service connection for gout/arthritis and entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  These claims were granted in a subsequent May 2009 rating decision.  Although the Veteran did file a timely August 2009 Notice of Disagreement in which he expressed disagreement with the initial disability rating assigned for his gout/arthritis, and was subsequently provided a Statement of the Case as to that issue in December 2009, he did not perfect his appeal as to that issue by filing a substantive appeal.  Accordingly, the issue of a contested initial rating for gout/arthritis is not before the Board.

The issue of entitlement to an initial disability rating in excess of 60 percent for asthma is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran sustained an inguinal hernia during his active duty service which has since resolved.

2.  The Veteran does not currently have an inguinal hernia, nor has a disorder manifested that has been etiologically related to his in-service inguinal hernia.





CONCLUSION OF LAW

The criteria for service connection for an inguinal hernia have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Insofar as the Veteran's claim of service connection for an inguinal hernia, a letter mailed to the Veteran in July 2006 notified him of the information and evidence needed to substantiate his claim.  Such notice also included information that a disability rating and an effective date are assigned if his disability is determined to be service-connected, and hence, was also consistent with the notice requirements provided under Dingess.  Subsequently, the Veteran's claim was adjudicated for the first time in the RO's February 2008 rating decision.  Thus, notice provided to the Veteran was legally sufficient and VA's duty to notify in this case has been satisfied.

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records and identified and pertinent VA and private treatment records have been associated with the claims file.  The Veteran was also afforded a VA examination in November 2007 which was performed for the purpose of determining the nature and etiology of his claimed inguinal hernia.  The examination was performed in conjunction with a review of the claims file.  This examination, along with the other evidence of record, is fully adequate for the purposes of determining the nature and etiology of the Veteran's disability in light of the applicable diagnostic criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Service Connection for Inguinal Hernia

A.  General Service Connection Principles

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a particular disease or injury resulting in current disability was incurred during active military, naval or air service or, if preexisting active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).
A disorder may also be service connected if the evidence of record reveals that the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b).


B.  Veteran's Contentions

In a May 2006 claim, the Veteran generally asserted entitlement to service connection for various disorders, including a hernia.  In support of his claim, the Veteran provided an August 2006 statement from his spouse, which states that she has known the Veteran since April 1971.  With regard to the Veteran's claimed hernia, she recalled that the Veteran first developed an inguinal hernia in 1976 and had surgery to repair the hernia in October 1987.  She did not indicate any ongoing symptoms or treatment since the 1987 surgery.

In his July 2008 Notice of Disagreement, the Veteran stated that he was continuing to seek service connection for his hernia in light of reported "complications" arising from that disorder.  Specifically, the Veteran reported that he was restricted from lifting heavy objects, running, and walking long distances.  He also reported that moving around the house caused him to become fatigued.

C.  Analysis

Based upon the evidence of record, the Board finds that the Veteran is not entitled to service connection for an inguinal hernia.  In this regard, the Veteran's service treatment records clearly show that the Veteran sustained an inguinal hernia during his active duty service.  Nonetheless, the post-service treatment records in the claims file do not indicate an ongoing disability which is attributable to the Veteran's in-service inguinal hernia, nor do they show the presence of a current inguinal hernia.

As noted above, service treatment records clearly show that an inguinal hernia was discovered during the Veteran's active duty service, at his September 1987 retirement physical examination.  In October 1987, the Veteran underwent an uncomplicated surgery to repair the inguinal hernia.  Follow-up service treatment records show that the Veteran's sutures were removed shortly thereafter.  Despite lingering complaints of pain and swelling, the Veteran was cleared to return to work and declared to be fit for retirement and processing.
Post-service VA and private treatment records, which encompass treatment from 1990 through 2009, contain esophagogastroduodenoscopy reports from September 1990, April 1998, and March 2001 which indicate objective findings of a hiatal hernia.  Subsequent treatment records do reflect ongoing intestinal complaints. However, the records indicate that these complaints were due to separately diagnosed disorders of ulcerative colitis, diverticulitis, and pancreatitis.  None of the treatment records contain any opinions which relate the Veteran's reported complaints or the diagnosed ulcerative colitis, diverticulitis, and pancreatitis to his in-service hiatal hernia.  The Board also notes that the treatment records since 2001 do not further indicate the presence of a hiatal hernia, nor is there any indication in the records that the Veteran's activities are limited in any way by either resolved or current hiatal hernia.

A VA examination was performed in November 2007, in conjunction with a review of the claims file, to determine the nature and etiology of the Veteran's claimed disorder.  A physical examination at that time did not reveal any signs of a ventral hernia, nor was any evidence of residuals or malignancy from the Veteran's in-service hiatal hernia observed.  Such findings are consistent with the Veteran's post-service treatment records since 2001.

In view of the foregoing, the Board finds that although the evidence shows that the Veteran did sustain an in-service hiatal hernia, the evidence also shows that the Veteran's in-service hiatal hernia resolved shortly after his separation from service, and, has not been manifested by continuing symptoms or a recurrence of hiatal hernia.

As noted previously, the Veteran now contends that his in-service hiatal hernia has resulted in various physical limitations.  In addressing lay evidence and determining what, if any, probative value may be attached to such lay evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that veterans are competent to offer statements as to the continuity and severity of symptoms arising from his or her injuries.  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (holding that lay evidence is competent with regard to a disease or injury with "unique and readily identifiable features" that are "capable of lay observation."); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a veteran is competent to report as to onset and symptoms of a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that a veteran is competent to report as to onset and symptoms of tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (holding that a veteran is competent to report as to the onset and symptoms of flatfoot).  Nonetheless, the Veteran's lay contentions as to the current physical limitations caused by his inguinal hernia are not supported by the evidence.  As noted previously, the service treatment records indicate that the Veteran's inguinal hernia was repaired by an uncomplicated surgery.  Further, there is no indication in the record that the Veteran has had any limitations placed on his activities as a result of his inguinal hernia.  In this regard, the Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  Factors which the Board may consider include interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness in weighting the credibility of lay contentions.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  In view of the foregoing, the Board does not attach probative weight to the Veteran's assertions that he experiences current physical limitations due to his inguinal hernia.

As also noted above, the Veteran's spouse asserts that the Veteran first incurred his inguinal hernia in 1976.  Although the service treatment records conflict with this assertion, as it shows that the Veteran's inguinal hernia was first diagnosed in 1987, this point is moot as the evidence shows in any event that the Veteran did sustain an inguinal hernia at some point during his active duty service.  The crux of the issue here, however, remains whether the Veteran has a current disability that is attributable to the inguinal hernia sustained during service or to any other injury or illness incurred during service.  In this regard, the August 2006 statement from the Veteran's spouse is not illuminating, as it does not assert any current observed symptoms attributed to the Veteran's in-service inguinal hernia, nor does it assert current treatment or diagnosis of inguinal hernia.

Overall, the evidence does not show a current diagnosis as to the Veteran's inguinal hernia.  As the preponderance of the evidence is against the Veteran's claim of service connection for an inguinal hernia, that claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against each of the Veteran's claims for service connection.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for an inguinal hernia is denied.


REMAND

The Veteran was most recently afforded a VA examination to determine the severity of his service-connected asthma disorder in December 2007.  In a subsequent August 2009 submission, he asserted that his asthma condition has become worse. 

In April 2011, the Veteran was provided written notice of VA's intention to schedule a new VA examination to "re-evaluate certain disabilities."  According to this letter, the Veteran was to be provided a letter notifying him as to the time and place of the examination.  In a handwritten response provided eleven days later, the Veteran stated that he had not yet received such notice.  A review of subsequent documentation in the claims file also does not indicate that the Veteran was ever notified of the new examination.

Accordingly, the Veteran should be scheduled for a new VA examination with an appropriate examiner to determine the current severity of his service-connected asthma disability.   See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Board also notes that the most recent treatment records incorporated in the claims file pertain to VA treatment received by the Veteran in December 2009.  Before the Veteran is scheduled for a new VA examination, efforts should be made to obtain any additional records which pertain to treatment for his asthma since that time.

Accordingly, the case is REMANDED for the following action:

1.  A letter must be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for a compensable initial rating for degenerative disc disease, lumbar spine.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and further, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  

The Veteran must also be provided a VA 21-4142 release and be requested to provide on the release the names and addresses for any private or VA medical providers who have treated his major depressive disorder with psychotic features and/or low back disorder since December 2009.

2.  Then, any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Then, the Veteran must be afforded a full VA examination, with an appropriate examiner, to determine the current severity of his service-connected asthma.  The Veteran's claims file must be made available to the examiner prior to the examination, and the examiner should be requested to review the entire claims file in conjunction with the examination.

A pulmonary function test and any other tests and studies deemed necessary by the examiner must be performed.  The examiner must specifically note the Veteran's present symptoms and complaints, reported frequency of asthma attacks and/or respiratory failure, reported treatment and medications with a discussion of dosages and frequency of use, and specific results from the requested pulmonary function test.

A complete rationale must be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and supporting medical principles, and, must be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim of entitlement to service connection for asthma, currently rated as 60 percent disabling, must be readjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative (if one has been appointed) must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


